Voeies, Judge,
delivered tlie opinion of the court.
This action was brought by the plaintiff to recover from the defendant the sum of $43.32, charged to be due from the defendant to the plaintiff for taxes due on certain real estate named in the complaint, for the years 1869, 1870 and isji.
The action was brought before a justice of the peace,where the defendant recovered judgment. From this judgment the plaintiff appealed to the Linn County Court, of Common Pleas, where judgmeut was again rendered in favor of the defendant. The plaintiff filed his bill of exceptions and has brought the case to this court by writ of error.
There are several questions argued by the attorneys for the respective parties in this court; but after carefully examining the record in the ease, it is found, that there is not a particle of evidence preserved in the whole record which tends to j>rove that any taxes had ever been levied against the defendant, either upon the real property described in the complaint, or upon any other property. The only pretense of any such evidence is, that it is stated in the bill of exceptions that the plaintiff read in evidence from the original entries on the assessment books of plaintiff, showing the amount of corporation taxes assessed against the property named in the complaint “ which entries read as follows.” After this there is a blank appearing in the bill of exceptions; but it nowhere appears that any assessment was made against the defendant, or that the defendant had any property in the corporate limits, or that any amount of taxes was assessed against any body in said tax book. The defendant moved for a judgment as for the want of any evidence to sustain the cause of action, which from all that appears in the record, ought to have been sustained.
Parties who bring cases to this court ought to see that the record is so made up as to raise the points on which- they rely, otherwise, we cannot be expected to examine into a case which appears to have no merits to decide.
The judgment must be affirmed;
Judge Sherwood absent, the other judges concur.